-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the machine of claims 1, 77 (with “the actuator inside the mobile car” and “the bending apparatus is a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die”), the subject matter of claims 5-8, 10 (in view of the last “wherein” clause in claim 1), the subject matter of claims 79, 82, 83 (in view of the last “wherein” clause in claim 77)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See discussion below in the specification objections and 112 rejections. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The machine of claims 1, 77 (with “the actuator inside the mobile car” and “the bending apparatus is a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die”) was not disclosed in the original specification. While ““the actuator inside the mobile car” (recited in claims 1, 77) was discussed on pages 20-21 of the specification and shown in Figure 5. The specification and drawings never discuss that the bending apparatus (of Fig 5) is “a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die” (as recited at the ends of claims 1, 77). Fig 12b and page 24 shows “the bending apparatus is a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die” but does not disclose that this embodiment for the bending apparatus is used in conjunction with the actuator shown in Fig 5. Furthermore, the subject matter of claims 5-8, 10 (in view of the last “wherein” clause in claim 1), the subject matter of claims 79, 82, 83 (in view of the last “wherein” clause in claim 77) was not disclosed in the original specification. It seems applicant is combining different embodiments together to form a new combination not previously disclosed or shown. See drawing objections above and 112 rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 77 and their dependent claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The machine of claims 1, 77 (with “the actuator inside the mobile car” and “the bending apparatus is a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die”) was not disclosed in the original specification or shown in the original figures and as such claims 1, 77 and their dependent claims recite new matter. While ““the actuator inside the mobile car” (recited in claims 1, 77) was discussed on pages 20-21 of the specification and shown in Figure 5. The original specification and original drawings never discuss or show that the bending apparatus (of Fig 5) is “a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die” (as recited at the ends of claims 1, 77). Fig 12b and page 24 shows “the bending apparatus is a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die” but does not disclose that this embodiment for the bending apparatus is used in conjunction with the actuator shown in Fig 5. Likewise, it is not entirely clear which machine (such as the one shown in Fig 5, 10, for example) can the bending apparatus of Fig 12b can work with. As such claims 1, 77 and their dependent claims recite new matter. Furthermore, the subject matter of claims 5-8, 10 (in view of the last “wherein” clause in claim 1), the subject matter of claims 79, 82, 83 (in view of the last “wherein” clause in claim 77) was not disclosed in the original specification. It seems applicant is combining different embodiments together to form a new combination not previously disclosed or shown. As such the Claims 5-8, 10, 79, 82, 83 also recite new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 77 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 77 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the  “the actuator inside the mobile car”  ca function with “the bending apparatus is a rotary draw bending device, the force die comprises a stationary pressure die, the bending device comprises a clamp, a follower slide, and a wiper die, and the bend die is a rotatable bend die”). As discussed above, it seems applicant is combining different embodiments and it is not clear how the embodiment of the bending apparatus shown in Fig 12b can function with the actuator shown in Fig 5. Furthermore, it not clear how the the subject matter of claims 5-8, 10 can work in view of the last “wherein” clause in claim 1. Likewise, it is not clear how  the subject matter of claims 79, 82, 83 in view of the last “wherein” clause in claim 77 can function. It seems applicant is combining different embodiments together to form a new combination not previously disclosed or shown. 

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As discussed above, the claims appear to be combining features from different embodiments into a single embodiment not previously disclosed. As such, numerous 112 issues are raised. Applicant is welcome to contact the examiner to discuss these issues or if applicant has any questions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773